                         Case 5:20-cv-00033-LGW-BWC Document 7 Filed 01/06/21 Page 1 of 1

         AO
          AO450
             450(GAS
                 (GASRev
                     Rev.10/03)
                          6/03) Judgment in a Civil Case



                                       United States District Court
                                                 Southern District of Georgia
                  5$<1(/62165,

                            Plaintiff,
                                                                                  JUDGMENT IN A CIVIL CASE


                                            V.                                    CASE NUMBER: &9
                  /$85$1(/621,

                            Defendant.




                   Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
                   has rendered its verdict.


            ✔      Decision by Court. This action came before the Court. The issues have been considered and a decision has been rendered.

                   IT IS ORDERED AND ADJUDGED

                   that in accordance with the Order of this Court dated -DQXDU\WKH0DJLVWUDWH-XGJH V5HSRUWDQG

                   5HFRPPHQGDWLRQLV$'237('DVWKH2UGHURIWKH&RXUW3ODLQWLII V&RPSODLQWLV',60,66('DQG3ODLQWLIILV

                   '(1,('LQIRUPDSDXSHULVVWDWXVRQDSSHDOThis civil action standsclosed.




            Approved by: ________________________________
                        HON. LISA GODBEY WOOD, JUDGE



              January 6, 2021                                                   -RKQ7ULSOHWW$FWLQJ&OHUNRI&RXUW
           Date                                                                Clerk



                                                                               (By) Deputy
                                                                                    Deputy Clerk
GAS Rev 10/1/03
